ORDER
The Disciplinary Review Board on July 17, 1998, having filed with the Court its decision concluding that GLENN W. BANKS of WYCKOFF, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of two years on the basis of respondent’s conviction of third-degree manufacture and/or possession of marijuana and that said suspension should be retroactive to April 3, 1997, the date of respondent’s temporary suspension from practice pursuant to Rule 1:20— 13(b), and good cause appearing;
It is ORDERED that GLENN W. BANKS is hereby suspended from the practice of law for a period of two years and until further Order of the Court, effective April 3, 1997; and it is further
ORDERED that the Office of Attorney Ethics shall transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by GLENN W. BANKS, which funds were restrained from disbursement by this Court’s Order of April 4,1997; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.